MORRIS, Judge.
Defendant has abandoned assignments of error Nos. 1, 2, 6 and 9 for failure to argue them in his brief. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
In his third assignment of error defendant asserts that the trial judge violated G.S. 1-180 when he directed the witness to tell him the breathalyzer reading “Loud and clear” after the witness had already given the reading twice. Appellant characterizes this comment as the equivalent of a directed verdict of guilty by the trial judge. We find no merit in defendant’s contention. The record clearly shows that there was honest eon-fusion about the meaning of the witness’s testimony. When asked the breathalyzer reading, the witness first testified .that the defendant’s “blood alcohol level was twenty-one hundreds percent blood alcohol.”-Both the district attorney and the trial judge were uncertain whether the reading was 0.20 or 0.21. The witness, therefore, tried to clarify his prior testimony by stating the reading as before. The district attorney, apparently still confused, asked whether the witness was testifying that the. reading was 0.20. At this time, over defendant’s objection, the trial judge after expressing doubt that the solicitor could hear the testimony, asked the witness again to “Tell him the reading. Loud and clear.” Only then did it become apparent that the reading actually was 0.20. We fail to see how defendant was prejudiced by this testimony. The trial judge’s statement served only to clarify the testimony of the witness and did not amount to an expression of opinion by him. Defendant’s assignment of error is, therefore, overruled.
*99We have carefully reviewed the defendant’s remaining assignments of error and find them to be without merit. Defendant received a fair trial free from prejudicial error.
No error.
Judges Campbell and Martin concur.